Citation Nr: 0705237	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-27 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1997 to 
October 1999, including service in Germany.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for a 
psychiatric disability.  The veteran was scheduled for a 
Board hearing in September 2006; however, he failed to appear 
for this hearing and provided no explanation for his absence.  
His hearing request, therefore, is deemed withdrawn. See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Current post service medical records reflect the veteran is 
diagnosed to have schizophrenia.  His service medical 
records, however, reflect a diagnosis of adjustment disorder 
with depression and anxiety.  Apparently, the RO reasoned 
that since these psychiatric disabilities are not synonymous, 
there was no basis for establishing service connection for 
the veteran's psychiatric disability.  Nevertheless, given 
the presence of psychiatric symptoms in service, and the 
presence of a current psychiatric disability, an examination 
and opinion is needed to ascertain whether the findings noted 
in service were the early manifestations of the current 
disability.  

In addition, it does not appear that specific mental hygiene 
clinic records from service have been obtained.  This should 
be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or other 
agency as appropriate, and obtain any 
outstanding mental hygiene clinic records 
relating to the veteran, and particularly 
those from Wuerzburg Outpatient 
Psychiatry from September 1999.  (The 
veteran was apparently assigned to HHC 1st 
Bn 4th Inf in Europe.)  

2. After obtaining these records, the 
veteran should be scheduled for another 
VA examination to determine the nature, 
extent, and etiology of his psychiatric 
disorder.  Prior to the examination, the 
complete claims folder should be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e. at least a 
50% probability) that any psychiatric 
disorder found to be present had its 
onset during service.   Specifically, the 
examiner should address whether any in-
service medical findings or observations 
of the veteran's behavior represented the 
onset or early manifestations of the 
veteran's current disability.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
